UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period :	July 1, 2012 — June 30, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Multi-Cap Growth Fund Annual report 6 | 30 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Trustee approval of management contract 17 Financial statements 22 Federal tax information 48 About the Trustees 49 Officers 51 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have exhibited volatility recently, as the U.S. Federal Reserve indicated that it may begin to reduce its quantitative easing program later this year if current positive trends continue. With this news, long-term interest rates jumped from historic lows and stocks fell, with the U.S. equity market in June posting a monthly loss for the first time this year. International markets, facing a range of issues, also declined. While the Fed’s announcement initially made investors skittish, we are encouraged that the central bank is seeing steady economic growth and low inflation. These conditions have helped lift equity market averages to near all-time highs, and a continuation of current trends could be supportive for investments. The Fed has said that any tapering will be done in a way that does not threaten the economic recovery. We believe Putnam’s fundamentally oriented investment approaches are well suited for today’s market environment. By conducting in-depth company and industry research, and through astute analysis of key market and policy-related risks, Putnam’s portfolio managers and research analysts are committed to finding the most attractive opportunities for investors. Integrating new thinking into time-tested strategies may prove particularly beneficial as the economy moves into the next stage of the current recovery. We believe that, when combined with the guidance of a financial advisor who can help you develop a portfolio that matches your individual goals and tolerance for risk, Putnam’s emphasis on innovative thinking, active investing, and risk management can serve shareholders well. We would like to extend a welcome to new shareholders of the fund and to thank you for investing with Putnam. About the fund A flexible approach to investing in growing companies Long before most Americans could conceive of the Internet or interactive mobile devices small enough to fit in their pockets, Putnam Multi-Cap Growth Fund was seeking investment opportunities in emerging, cutting-edge U.S. companies. The fund was also targeting stocks in more traditional industries, such as restaurants, retail stores, health care, and broadcasting, that could offer strong growth potential. Introduced in 1990, the fund invests in stocks of companies that are believed to offer above-average growth potential. An important benefit of the fund’s strategy is its flexibility — it diversifies across a range of industries and companies. In addition to large companies, the fund can invest in smaller companies that are in their emerging- or expansionary-growth phase, and these companies can remain in the fund’s portfolio until they grow to become market leaders. Historically, the growth potential offered by stocks of growing companies comes with the risk of greater price fluctuations. Combining small-cap stocks with those of larger, more established companies provides a more diversified approach to help manage those risks. Supported by a team of dedicated research analysts, the fund’s portfolio manager uses his stock-picking expertise and multiple resources to identify opportunities and manage risk. With opportunities continuing to emerge across industries and companies of all sizes, Putnam Multi-Cap Growth Fund will continue to focus on capturing growth potential for investors. Multi-cap investing at Putnam Putnam’s suite of multi-cap equity funds is designed to provide a simple, streamlined approach to investing across the broad universe of U.S. stocks. Each fund invests with a specific style and has the flexibility to invest in companies of all sizes. The fund managers can select from all companies within their style universe, regardless of company size. The managers can own stocks throughout a company’s entire growth cycle, without capitalization restraints that might force them to sell holdings that get too large, or that would prevent them from taking advantage of certain attractively priced stocks. Supported by a strong research team, the managers use their stock-picking expertise to identify opportunities and manage risk. Putnam Multi-Cap Growth Fund targets stocks of companies that are believed to offer above-average growth potential. Putnam Multi-Cap Value Fund targets companies whose stocks are priced below their long-term potential, and where there may be a catalyst for positive change. Putnam Multi-Cap Core Fund uses a blend strategy, investing in both growth stocks and value stocks, seeking capital appreciation for investors. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Multi-Cap Growth Fund Interview with your fund’s portfolio manager How were conditions for investors during the 12months ended June30, 2013? Overall, this was an exceptionally strong period for U.S. stocks. The fiscal year began last summer at a challenging time for the financial markets, due largely to investor worries about the eurozone debt crisis and China’s economic slowdown. After a volatile first month, however, stocks rebounded considerably and rallied for several months, pausing only for brief bouts of turbulence toward the close of the calendar year, as investors dealt with somewhat disappointing third-quarter corporate earnings reports, uncertainty around the U.S. presidential election, and the threat of the fiscal cliff. For the latter half of the period — the first six months of 2013 — the U.S. stock market advanced with minimal volatility, and major indexes achieved record highs. Interest-rate-sensitive areas of the economy, such as housing and auto sales, gained steam as consumers embraced low financing rates. At the same time, the employment picture continued to improve modestly. An economic recovery appears to be under way, although its pace has been slower than we would like. However, I believe this combination of not-too-fast, not-too-slow growth is what fueled the equity market rally in the first half of 2013. And despite rather tepid advances in earnings estimates, it appears that investors This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 6/30/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Multi-Cap Growth Fund 5 are expecting improved and more predictable corporate profitability. The fund outperformed both its benchmark and its Lipper peers for the period. What strategies or holdings contributed to fund returns? A top performer in the portfolio was SanDisk, a provider of flash memory for products such as smartphones, tablet computers, and laptops. Accelerating demand for mobile computing devices has been a rewarding trend for SanDisk. At the same time, the data storage industry has undergone considerable consolidation, and SanDisk has benefited in an environment with fewer competitors. Finally, the technology in memory chips is expected to undergo a significant transformation, making companies reluctant to build up their inventories of existing chips. This has resulted in tightened supply, which — along with increased demand for mobile technology — has further enhanced SanDisk’s profitability. Fund performance also benefited from our decision to not hold a position in technology giant IBM, as this stock underperformed for the period. While IBM is a growing company in some respects, its revenue growth is not compelling enough, in my view. Instead, within the technology sector, we have sought opportunities in companies that we believe offer more promising sales growth potential. Financial services company Charles Schwab was another portfolio highlight for the fiscal year. The prospect of rising interest rates boosted the stock of this company, which has significant exposure to money market assets. Higher rates are expected to enable the company to reinstate fees that had been waived due to the low-yield environment of the past few years. Allocations are shown as a percentage of the fund’s net assets as of 6/30/13. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Multi-Cap Growth Fund Could you discuss some strategies or holdings that detracted from fund returns? One of the top detractors for the period was Barrick Gold, which specializes in gold sales, exploration, and mine development. We added this stock to the portfolio based on the growth potential in two of its major mine development projects. During the period, significant setbacks in both projects, combined with sharply declining gold prices, hurt Barrick’s share price considerably. We believe these issues have also negatively affected the company’s future growth potential, and we sold the stock from the portfolio by the close of the period. Fund performance was also dampened by our decision to avoid the stock of Home Depot, which outperformed for the period. Within this industry, we chose to hold a position in Lowe’s, which also performed well, but not as strongly as Home Depot. Our strategy of maintaining a relatively small position in Gilead Sciences was also a detractor from fund performance. The stock of this biopharmaceutical company made significant gains during the period, due largely to impressive results in late-stage clinical trials for its hepatitis C treatment. While we believed Gilead could gain a share of the hepatitis C market, we underestimated the strength of its new drug and the potential for Gilead to dominate the market. We were also concerned about the upcoming patent expiration for another major Gilead product, an HIV treatment. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 6/30/13. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Multi-Cap Growth Fund 7 As the fund begins a new fiscal year, what is your outlook? Toward the end of the period, shortly after closing at an all-time high, the S&P 500 Index pulled back sharply. The decline was in response to a Federal Reserve policy meeting that signaled a possible cutback in quantitative easing — the Fed’s bond-buying program that is designed to stimulate the economy and has been in place since 2008. In the weeks that followed, stocks declined more than 6% before recovering in the final days of the period. Investors appear to be transfixed by the prospect — and the timing — of tapering by the Federal Reserve. Although we believe this issue is likely to cause additional volatility in the months ahead, the positioning of the portfolio has not changed based on this issue or the market pullback we saw at the close of the period. In terms of outlook, the main questions for equity investors, in my view, revolve around the strength and durability of this economic recovery. The areas of the economy that have made the greatest strides — housing and autos, for example — have been propelled largely by low interest rates. As interest rates rise, we will need to see more notable improvement in those areas of the economy that have yet to show the same level of strength. Within the fund’s portfolio at the close of the period, we were maintaining overweight positions in health care, financials, and energy, and an underweight position in the consumer staples sector. Thank you, Rob, for your time and insight. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 Multi-Cap Growth Fund Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS Citing a lengthier economic slowdown in emerging-market economies, the deep recession in the eurozone, and the expected tapering of the U.S. Fed’s monetary stim ulus , the International Monetary Fund (IMF) recently downgraded its growth projections for economies worldwide. Economic growth around the world is projected to remain subdued at 3.1% in 2013, the same as it was in 2012, the IMF stated in a July update. Worldwide growth in 2014 will be 3.8%, the IMF forecast. As for the IMF’s regional economic forecasts, growth in the United States is projected to rise from 1.75% in 2013 to 2.75% in 2014. In Japan, growth will average 2% this year, but will slow to about 1.25% in 2014. The eurozone will remain in recession in 2013, with negative growth of –0.50%, and in 2014 growth will rise to just below 1%, weaker than previously reported. At 5% in 2013 and 5.5% in 2014, growth in emerging markets and developing economies is now expected to expand at a more moderate pace. Multi-Cap Growth Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended June 30, 2013, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 6/30/13 Class A Class B Class C Class M Class R Class Y (inception dates) (8/31/90) (3/1/93) (7/26/99) (12/1/94) (1/21/03) (7/19/94) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 10.88% 10.59% 10.06% 10.06% 10.05% 10.05% 10.31% 10.14% 10.61% 11.11% 10 years 91.05 80.07 77.27 77.27 77.32 77.32 81.77 75.40 86.41 95.87 Annual average 6.69 6.06 5.89 5.89 5.90 5.90 6.16 5.78 6.43 6.95 5 years 30.02 22.55 25.26 23.26 25.29 25.29 26.81 22.37 28.40 31.67 Annual average 5.39 4.15 4.61 4.27 4.61 4.61 4.86 4.12 5.13 5.66 3 years 59.53 50.36 55.98 52.98 56.02 56.02 57.19 51.69 58.33 60.73 Annual average 16.85 14.56 15.97 15.22 15.98 15.98 16.27 14.90 16.55 17.14 1 year 19.98 13.08 19.08 14.08 19.10 18.10 19.40 15.22 19.67 20.27 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 10 Multi-Cap Growth Fund Comparative index returns For periods ended 6/30/13 Lipper Multi-Cap Growth Russell 3000 Growth Index Funds category average* Annual average (life of fund) 8.73% 9.59% 10 years 107.42 114.62 Annual average 7.57 7.80 5 years 44.11 32.65 Annual average 7.58 5.63 3 years 67.56 59.66 Annual average 18.78 16.81 1 year 17.56 18.15 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 6/30/13, there were 508, 439, 383, 250, and 40 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $17,727 and $17,732, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $17,540 after sales charge. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $18,641 and $19,587, respectively. Multi-Cap Growth Fund 11 Fund price and distribution information For the 12-month period ended 6/30/13 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — — 1 1 Income $0.227 — — — $0.094 $0.369 Capital gains — Total — — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/12 $52.15 $55.33 $44.60 $47.33 $47.42 $49.14 $51.03 $54.70 6/30/13 62.31 66.11 53.11 56.37 56.62 58.67 60.96 65.37 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/12 1.14% 1.89% 1.89% 1.64% 1.39% 0.89% Annualized expense ratio for the six-month period ended 6/30/13*† 1.07% 1.82% 1.82% 1.57% 1.32% 0.82% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. † Includes a decrease of 0.06% from annualizing the performance fee adjustment for the six months ended 6/30/13. 12 Multi-Cap Growth Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from January 1, 2013, to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.61 $9.53 $9.53 $8.22 $6.92 $4.30 Ending value (after expenses) $1,115.10 $1,111.10 $1,111.20 $1,112.60 $1,113.60 $1,116.50 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended June 30, 2013, use the following calculation method. To find the value of your investment on January 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.36 $9.10 $9.10 $7.85 $6.61 $4.11 Ending value (after expenses) $1,019.49 $1,015.77 $1,015.77 $1,017.01 $1,018.25 $1,020.73 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Multi-Cap Growth Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 3000 Growth Index is an unmanaged index of those companies in the broad-market Russell 3000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Multi-Cap Growth Fund Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of June 30, 2013, Putnam employees had approximately $379,000,000 and the Trustees had approximately $91,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Multi-Cap Growth Fund 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16 Multi-Cap Growth Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and Multi-Cap Growth Fund 17 • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered certain administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. In addition, your fund’s management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. In the course of reviewing investment performance, the Trustees examined the 18 Multi-Cap Growth Fund operation of your fund’s performance fees and concluded that these fees were operating effectively to align further Putnam Management’s economic interests with those of the fund’s shareholders. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i)a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2012. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. Multi-Cap Growth Fund 19 The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their absolute gross returns with the returns of selected investment benchmarks or targeted annualized returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles 20 Multi-Cap Growth Fund of its Lipper Inc. peer group (Lipper Multi-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 3rd Five-year period 2nd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 531, 466 and 387 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Multi-Cap Growth Fund 21 Financial statements A Note About Your Fund’s Auditors: A non-U.S. member firm in Pricewaterhouse-Coopers LLP’s (“PwC”) global network of firms has an investment in certain non-U.S. funds now affiliated with Putnam Investments as a result of the July 2013 acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consists of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules. Your fund has been informed by PwC that to address this issue, the member firm is in the process of selecting different advisors not affiliated with Putnam to manage the relevant pension plans and transferring the plans’ assets to such advisors. None of the member firm’s personnel is on the PwC audit team for your fund, and none of the members of the audit team participates in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditors could present, the Audit and Compliance Committee determined that PwC should continue to act as auditors for your fund. These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Multi-Cap Growth Fund Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Multi-Cap Growth Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Multi-Cap Growth Fund (the “fund”) at June 30, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at June 30, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts August 13, 2013 Multi-Cap Growth Fund 23 The fund’s portfolio 6/30/13 COMMON STOCKS (99.1%)* Shares Value Aerospace and defense (4.7%) B/E Aerospace, Inc. † 188,900 $11,915,812 European Aeronautic Defence and Space Co. NV (France) 292,478 15,552,542 Honeywell International, Inc. 864,200 68,565,628 Precision Castparts Corp. 52,561 11,879,312 United Technologies Corp. 542,000 50,373,480 Air freight and logistics (1.0%) FedEx Corp. 325,700 32,107,506 Auto components (1.7%) Johnson Controls, Inc. 933,900 33,424,281 TRW Automotive Holdings Corp. † 363,900 24,177,516 Beverages (2.4%) Beam, Inc. 272,904 17,222,971 Coca-Cola Enterprises, Inc. 870,600 30,610,296 PepsiCo, Inc. 212,000 17,339,480 SABMiller PLC (United Kingdom) 307,479 14,795,498 Biotechnology (3.8%) Biogen Idec, Inc. † 36,500 7,854,800 BioMarin Pharmaceuticals, Inc. † S 354,000 19,749,660 Celgene Corp. † 226,300 26,456,733 Cubist Pharmaceuticals, Inc. † S 472,711 22,831,941 Gilead Sciences, Inc. † S 720,200 36,881,442 Vertex Pharmaceuticals, Inc. † 147,579 11,787,135 Building products (1.2%) Fortune Brands Home & Security, Inc. 753,000 29,171,220 Owens Corning, Inc. † 240,100 9,383,108 Capital markets (2.5%) Charles Schwab Corp. (The) 1,997,000 42,396,310 Greenhill & Co., Inc. S 291,300 13,324,062 KKR & Co. LP 619,900 12,187,234 Morgan Stanley 669,100 16,346,113 Chemicals (4.1%) Agrium, Inc. (Canada) 101,700 8,843,832 Albemarle Corp. S 293,300 18,269,657 Celanese Corp. Ser. A 495,699 22,207,315 Dow Chemical Co. (The) S 589,800 18,973,866 Eastman Chemical Co. 264,200 18,496,642 GSE Holding, Inc. † 896,457 5,190,486 HB Fuller Co. 494,400 18,693,264 Monsanto Co. 278,300 27,496,040 Commercial banks (0.3%) Bancorp, Inc. (The) † 650,000 9,743,500 24 Multi-Cap Growth Fund COMMON STOCKS (99.1%)* cont. Shares Value Commercial services and supplies (0.6%) ADT Corp. (The) † S 62,811 $2,503,018 Tyco International, Ltd. 569,390 18,761,401 Communications equipment (2.6%) Cisco Systems, Inc. 1,024,300 24,900,733 Polycom, Inc. † 1,086,202 11,448,569 Qualcomm, Inc. 832,535 50,851,238 Computers and peripherals (7.3%) Apple, Inc. 361,276 143,094,198 EMC Corp. † 1,800,500 42,527,810 NetApp, Inc. † 352,100 13,302,338 SanDisk Corp. † 737,755 45,076,831 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. † 322,862 11,206,540 Diversified financial services (1.9%) Citigroup, Inc. 567,100 27,203,787 CME Group, Inc. 460,000 34,950,800 Diversified telecommunication services (0.2%) Iridium Communications, Inc. † S 1,032,606 8,013,023 Electrical equipment (1.2%) AMETEK, Inc. 421,100 17,812,530 Eaton Corp PLC 338,746 22,292,874 Energy equipment and services (3.1%) Cameron International Corp. † 311,700 19,063,572 Dresser-Rand Group, Inc. † 149,600 8,973,008 Halliburton Co. 651,300 27,172,236 McDermott International, Inc. † 1,196,700 9,789,006 Oil States International, Inc. † 146,792 13,598,811 Schlumberger, Ltd. 182,600 13,085,116 Weatherford International, Ltd. † 932,200 12,771,140 Food and staples retail (1.1%) Costco Wholesale Corp. 223,900 24,756,623 Whole Foods Market, Inc. 240,040 12,357,259 Food products (1.2%) Hershey Co. (The) S 106,200 9,481,536 Hillshire Brands Co. 250,200 8,276,616 Mead Johnson Nutrition Co. 299,271 23,711,241 Health-care equipment and supplies (3.5%) Baxter International, Inc. 601,958 41,697,631 Covidien PLC 748,000 47,004,320 Insulet Corp. † S 255,500 8,025,255 Zimmer Holdings, Inc. S 279,800 20,968,212 Multi-Cap Growth Fund 25 COMMON STOCKS (99.1%)* cont. Shares Value Health-care providers and services (3.1%) Aetna, Inc. 546,500 $34,724,610 Catamaran Corp. † 264,224 12,872,993 Emeritus Corp. † 247,200 5,730,096 ExamWorks Group, Inc. † S 620,999 13,183,809 UnitedHealth Group, Inc. 554,400 36,302,112 Hotels, restaurants, and leisure (2.9%) Bloomin’ Brands, Inc. † 905,819 22,536,777 McDonald’s Corp. S 167,300 16,562,700 Starbucks Corp. 435,400 28,514,346 Wyndham Worldwide Corp. 528,369 30,238,558 Household durables (0.3%) Taylor Morrison Home Corp. Class A † 407,074 9,924,464 Independent power producers and energy traders (0.7%) Calpine Corp. † 1,166,000 24,754,180 Insurance (1.7%) Aon PLC 248,400 15,984,540 Hartford Financial Services Group, Inc. (The) S 643,800 19,906,296 Prudential PLC (United Kingdom) 1,244,334 20,456,406 Internet and catalog retail (3.6%) Amazon.com, Inc. † 119,500 33,183,955 HomeAway, Inc. † S 476,800 15,419,712 Priceline.com, Inc. † 84,490 69,884,214 Internet software and services (6.2%) eBay, Inc. † 908,200 46,972,104 Facebook, Inc. Class A † 836,300 20,790,418 Google, Inc. Class A † 122,439 107,791,622 Yahoo!, Inc. † 708,500 17,790,435 Yandex NV Class A (Russia) † 540,800 14,942,304 IT Services (4.1%) Alliance Data Systems Corp. † S 47,700 8,635,131 Cognizant Technology Solutions Corp. † 266,100 16,660,521 Computer Sciences Corp. 469,800 20,563,146 Fidelity National Information Services, Inc. 394,600 16,904,664 InterXion Holding NV (Netherlands) † 583,200 15,239,016 Visa, Inc. Class A S 321,400 58,735,850 Leisure equipment and products (0.4%) Polaris Industries, Inc. S 142,700 13,556,500 Life sciences tools and services (1.5%) Agilent Technologies, Inc. 393,000 16,804,680 Thermo Fisher Scientific, Inc. S 376,953 31,901,532 Machinery (2.7%) Edwards Group, Ltd. ADR (United Kingdom) † 1,041,406 8,851,951 Joy Global, Inc. S 215,000 10,433,950 26 Multi-Cap Growth Fund COMMON STOCKS (99.1%)* cont. Shares Value Machinery cont. Timken Co. 474,001 $26,676,776 TriMas Corp. † 652,351 24,319,645 Wabtec Corp. 391,400 20,912,502 Marine (0.6%) Kirby Corp. † S 257,700 20,497,458 Media (2.7%) CBS Corp. Class B 422,000 20,623,140 Comcast Corp. Class A 260,100 10,892,988 DISH Network Corp. Class A 336,300 14,299,476 Liberty Global PLC Series C (United Kingdom) † 361,500 24,542,235 Time Warner, Inc. 318,800 18,433,016 Multiline retail (1.7%) Dollar General Corp. † 667,791 33,676,700 Nordstrom, Inc. S 374,371 22,439,798 Oil, gas, and consumable fuels (2.6%) Anadarko Petroleum Corp. 321,864 27,657,774 Gulfport Energy Corp. † 344,900 16,234,443 Kodiak Oil & Gas Corp. † 1,905,800 16,942,562 Noble Energy, Inc. 284,122 17,058,685 Suncor Energy, Inc. (Canada) 337,500 9,948,179 Paper and forest products (0.4%) International Paper Co. 304,700 13,501,257 Personal products (0.4%) Coty, Inc. Class A † S 725,200 12,458,936 Pharmaceuticals (4.5%) AbbVie, Inc. 248,200 10,260,588 Actavis, Inc. † 354,700 44,770,234 Allergan, Inc. 250,200 21,076,848 Auxilium Pharmaceuticals, Inc. † 519,500 8,639,285 Eli Lilly & Co. 577,700 28,376,624 Jazz Pharmaceuticals PLC † 242,267 16,651,011 Sanofi ADR (France) 371,600 19,141,116 Real estate investment trusts (REITs) (1.1%) American Tower Corp. Class A R 317,702 23,246,255 Equity Lifestyle Properties, Inc. R S 163,600 12,857,324 Real estate management and development (0.4%) CBRE Group, Inc. Class A † 550,600 12,862,016 Semiconductors and semiconductor equipment (4.0%) Applied Materials, Inc. 1,004,800 14,981,568 Cavium, Inc. † S 324,197 11,466,848 Lam Research Corp. † 911,877 40,432,626 Micron Technology, Inc. † 2,373,200 34,007,956 Multi-Cap Growth Fund 27 COMMON STOCKS (99.1%)* cont. Shares Value Semiconductors and semiconductor equipment cont. Ultratech, Inc. † S 290,400 $10,663,488 Xilinx, Inc. S 575,600 22,799,516 Software (2.5%) Adobe Systems, Inc. † 226,300 10,310,228 Oracle Corp. 299,900 9,212,928 QLIK Technologies, Inc. † S 356,400 10,075,428 Red Hat, Inc. † 485,300 23,207,046 SS&C Technologies Holdings, Inc. † 686,020 22,570,058 Verint Systems, Inc. † 200,600 7,115,282 Specialty retail (3.3%) Bed Bath & Beyond, Inc. † S 212,887 15,093,688 Dick’s Sporting Goods, Inc. S 255,600 12,795,336 Foot Locker, Inc. 489,200 17,185,596 Lowe’s Cos., Inc. 702,100 28,715,890 Tile Shop Holdings, Inc. † 343,659 9,952,365 TJX Cos., Inc. (The) 490,744 24,566,645 Textiles, apparel, and luxury goods (0.6%) Michael Kors Holdings, Ltd. (Hong Kong) † 324,500 20,125,490 Tobacco (2.2%) Japan Tobacco, Inc. (Japan) 874,100 30,893,720 Philip Morris International, Inc. 492,600 42,669,012 Trading companies and distributors (0.2%) Rexel SA (France) † 235,548 5,297,290 Total common stocks (cost $2,789,731,074) WARRANTS (—%)*† Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $1,322,726 Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value UNEXT.com, LLC zero% cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) † ∆∆ F 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (10.4%)* Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 $342,000 $341,886 Putnam Cash Collateral Pool, LLC 0.15% d 303,513,650 303,513,650 Putnam Short Term Investment Fund 0.03% L 42,026,996 42,026,996 Total short-term investments (cost $345,882,408) TOTAL INVESTMENTS Total investments (cost $3,147,764,407) 28 Multi-Cap Growth Fund Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with acustodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2012 through June 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,338,588,682. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $0. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $581,971,926 $— $— Consumer staples 198,883,970 45,689,218 — Energy 192,294,532 — — Financials 241,008,237 20,456,406 — Health care 543,692,667 — — Industrials 386,458,171 20,849,832 — Information technology 893,069,900 — — Materials 151,672,359 — — Telecommunication services 8,013,023 — — Utilities 24,754,180 — — Total common stocks — Convertible preferred stocks — — — Warrants 1,322,726 — — Short-term investments 42,026,996 303,855,536 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 29 Statement of assets and liabilities 6/30/13 ASSETS Investment in securities, at value, including $290,903,932 of securities on loan (Note 1): Unaffiliated issuers (identified cost $2,802,223,761) $3,310,479,033 Affiliated issuers (identified cost $345,540,646) (Notes 1 and 6) 345,540,646 Cash 2,812,039 Dividends, interest and other receivables 3,863,520 Receivable for shares of the fund sold 536,739 Receivable for investments sold 18,769,286 Total assets LIABILITIES Payable for investments purchased 30,249,519 Payable for shares of the fund repurchased 2,904,862 Payable for compensation of Manager (Note 2) 1,392,869 Payable for custodian fees (Note 2) 17,379 Payable for investor servicing fees (Note 2) 671,367 Payable for Trustee compensation and expenses (Note 2) 2,054,474 Payable for administrative services (Note 2) 5,970 Payable for distribution fees (Note 2) 2,046,914 Collateral on securities loaned, at value (Note 1) 303,513,650 Other accrued expenses 555,577 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $3,271,056,947 Undistributed net investment income (Note 1) 8,105,156 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (448,828,332) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 508,254,911 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,004,506,540 divided by 48,216,335 shares) $62.31 Offering price per class A share (100/94.25 of $62.31)* $66.11 Net asset value and offering price per class B share ($93,739,859 divided by 1,764,934 shares)** $53.11 Net asset value and offering price per class C share ($50,513,894 divided by 896,150 shares)** $56.37 Net asset value and redemption price per class M share ($47,819,343 divided by 844,605 shares) $56.62 Offering price per class M share (100/96.50 of $56.62)* $58.67 Net asset value, offering price and redemption price per class R share ($7,380,775 divided by 121,067 shares) $60.96 Net asset value, offering price and redemption price per class Y share ($134,628,271 divided by 2,059,355 shares) $65.37 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 30 Multi-Cap Growth Fund Statement of operations Year ended 6/30/13 INVESTMENT INCOME Dividends (net of foreign tax of $339,275) $44,191,295 Interest (including interest income of $40,634 from investments in affiliated issuers) (Note 6) 44,107 Securities lending (Note 1) 1,116,746 Total investment income EXPENSES Compensation of Manager (Note 2) 16,342,403 Investor servicing fees (Note 2) 9,165,534 Custodian fees (Note 2) 41,158 Trustee compensation and expenses (Note 2) 315,473 Distribution fees (Note 2) 9,170,915 Administrative services (Note 2) 94,872 Other 1,140,054 Total expenses Expense reduction (Note 2) (395,373) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 396,955,897 Net realized gain on futures contracts (Note 1) 1,879,076 Net realized loss on foreign currency transactions (Note 1) (113,559) Net realized loss on written options (Notes 1 and 3) (1,605,930) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (505) Net unrealized appreciation of investments during the year 183,009,871 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 31 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 6/30/13 Year ended 6/30/12 Operations: Net investment income $9,477,112 $5,189,640 Net realized gain on investments and foreign currency transactions 397,115,484 192,441,724 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 183,009,366 (319,964,860) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (11,613,000) — Class R (13,062) — Class Y (781,755) — Increase in capital from settlement payments (Note 8) — 6,959,257 Decrease from capital share transactions (Note 4) (381,567,170) (421,181,534) Total increase (decrease) in net assets NET ASSETS Beginning of year 3,142,961,707 3,679,517,480 End of year (including undistributed net investment income of $8,105,156 and $12,167,078, respectively) The accompanying notes are an integral part of these financial statements. 32 Multi-Cap Growth Fund This page left blank intentionally. Multi-Cap Growth Fund 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) Class A June 30, 2013 .19 10.20 (.23) — — 1.08 .32 78 June 30, 2012 .10 (1.71) — — — .10 f,g,m,n 1.15 .20 57 June 30, 2011 (.06) 14.49 — — — e .01 j,k,l 1.22 (.13) 69 June 30, 2010 (.03) 3.97 (.05) — e — 1.29 d (.06) d 71 June 30, 2009 .07 (12.92) h — — — e — e,i (26.67) h 1.30 d .19 d 72 Class B June 30, 2013 (.21) 8.72 — 1.83 (.43) 78 June 30, 2012 (.24) (1.49) — — — .09 f,g,m,n 1.90 (.56) 57 June 30, 2011 (.38) 12.56 — — — e .01 j,k,l 1.97 (.88) 69 June 30, 2010 (.29) 3.47 — — — e — 2.04 d (.80) d 71 June 30, 2009 (.19) (11.34) h — — — e — e,i (27.19) h 2.05 d (.57) d 72 Class C June 30, 2013 (.22) 9.26 — 1.83 (.43) 78 June 30, 2012 (.26) (1.57) — — — .09 f,g,m,n 1.90 (.55) 57 June 30, 2011 (.39) 13.32 — — — e .01 j,k,l 1.97 (.88) 69 June 30, 2010 (.31) 3.68 — — — e — 2.04 d (.81) d 71 June 30, 2009 (.14) (12.09) h — — — e — e,i (27.18) h 2.05 d (.55) d 72 Class M June 30, 2013 (.09) 9.29 — 1.58 (.18) 78 June 30, 2012 (.14) (1.58) — — — .09 f,g,m,n 1.65 (.30) 57 June 30, 2011 (.28) 13.30 — — — e .01 j,k,l 1.72 (.63) 69 June 30, 2010 (.21) 3.65 — — — e — 1.79 d (.56) d 71 June 30, 2009 (.09) (11.98) h — — — e — e,i (27.03) h 1.80 d (.31) d 72 Class R June 30, 2013 .05 9.97 (.09) — — 1.33 .08 78 June 30, 2012 (.02) (1.69) — — — .10 f,g,m,n 1.40 (.05) 57 June 30, 2011 (.17) 14.23 — — — e .01 j,k,l 1.47 (.38) 69 June 30, 2010 (.14) 3.92 — — — e — 1.54 d (.33) d 71 June 30, 2009 (.02) (12.75) h — — — e — e,i (26.85) h 1.55 d (.06) d 72 Class Y June 30, 2013 .35 10.69 (.37) — — .83 .57 78 June 30, 2012 .24 (1.79) — — — .11 f,g,m,n .90 .45 57 June 30, 2011 .04 15.16 — — — e .01 j,k,l .97 .14 69 June 30, 2010 .09 4.12 (.14) — e — 1.04 d .21 d 71 June 30, 2009 .16 (13.43) h — — — e — e,i (26.47) h 1.05 d .44 d 72 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 Multi-Cap Growth Fund Multi-Cap Growth Fund 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to June 30, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets June 30, 2010 <0.01% June 30, 2009 0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to $0.01 per share outstanding on February 24, 2012. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc./CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. h Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.30 Class B 0.26 Class C 0.28 Class M 0.28 Class R 0.29 Class Y 0.31 This payment resulted in an increase to total returns of 0.62% for the year ended June 30, 2009. i Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding as of June 23, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc. which amounted to less than $0.01 per share outstanding on December 21, 2010. k Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc. which amounted to $0.01 per share outstanding on May 16, 2011. l Reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. 36 Multi-Cap Growth Fund Financial highlights (Continued) m Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to the following amounts per share outstanding on July 21, 2011 (Note 8): Per share Class A $0.09 Class B 0.07 Class C 0.08 Class M 0.08 Class R 0.08 Class Y 0.09 n Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, Inc. which amounted to less than $0.01 per share outstanding on August 22, 2011. The accompanying notes are an integral part of these financial statements. Multi-Cap Growth Fund 37 Notes to financial statements 6/30/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from July 1, 2012 through June 30, 2013. Putnam Multi-Cap Growth Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek long-term capital appreciation. The fund invests mainly in common stocks of U. S. companies of any size, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. 38 Multi-Cap Growth Fund Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium Multi-Cap Growth Fund 39 originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $294,996,089. Certain of these securities were sold prior to the close of the reporting period and 40 Multi-Cap Growth Fund are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $303,513,650. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30, 2013, the fund had a capital loss carryover of $448,666,623 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $158,627,819 N/A $158,627,819 June 30, 2016 44,620,034 N/A 44,620,034 June 30, 2017 245,418,770 N/A 245,418,770 June 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from partnership income and capital loss carryover limitation write-on. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or Multi-Cap Growth Fund 41 available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $1,131,217 to decrease undistributed net investment income, $2,676,410 to increase paid-in-capital and $1,545,193 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $579,735,274 Unrealized depreciation (71,641,711) Net unrealized appreciation 508,093,563 Undistributed ordinary income 8,105,156 Capital loss carryforward (448,666,623) Cost for federal income tax purposes $3,147,926,116 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.510% of the next $50 billion, 0.660% of the next $5 billion, 0.490% of the next $50 billion, 0.610% of the next $10 billion, 0.480% of the next $100 billion and 0.560% of the next $10 billion, 0.475% of any excess thereafter. In addition, beginning with February 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 3000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.563% of the fund’s average net assets before a decrease of $1,980,190 (0.061% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam 42 Multi-Cap Growth Fund Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $8,238,678 ClassR 20,595 ClassB 279,286 ClassY 355,618 ClassC 138,836 Total ClassM 132,521 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $8,664 under the expense offset arrangements and by $386,709 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $2,442, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $7,300,962 ClassM 352,308 ClassB 988,925 ClassR 36,437 ClassC 492,283 Total Multi-Cap Growth Fund 43 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $165,358 and $2,956 from the sale of classA and classM shares, respectively, and received $92,225 and $1,029 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $303 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $2,483,815,926 and $2,833,250,306, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option number of contracts premiums Written options outstanding at the beginning of the reporting period 178,320 $82,027 Options opened 1,213,064 174,944 Options exercised — — Options expired (178,320) (82,027) Options closed (1,213,064) (174,944) Written options outstanding at the end of the reporting period — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 6/30/13 Year ended 6/30/12 ClassA Shares Amount Shares Amount Shares sold 1,283,793 $73,638,310 1,761,383 $89,661,886 Shares issued in connection with reinvestment of distributions 197,121 10,837,787 — — 1,480,914 84,476,097 1,761,383 89,661,886 Shares repurchased (7,385,400) (421,403,860) (8,832,315) (449,944,252) Net decrease Year ended 6/30/13 Year ended 6/30/12 ClassB Shares Amount Shares Amount Shares sold 154,030 $7,557,627 187,512 $8,194,427 Shares issued in connection with reinvestment of distributions — 154,030 7,557,627 187,512 8,194,427 Shares repurchased (714,146) (34,900,341) (1,157,012) (50,758,655) Net decrease 44 Multi-Cap Growth Fund Year ended 6/30/13 Year ended 6/30/12 ClassC Shares Amount Shares Amount Shares sold 51,926 $2,710,158 54,156 $2,533,339 Shares issued in connection with reinvestment of distributions — 51,926 2,710,158 54,156 2,533,339 Shares repurchased (155,816) (8,132,763) (182,922) (8,453,966) Net decrease Year ended 6/30/13 Year ended 6/30/12 ClassM Shares Amount Shares Amount Shares sold 23,490 $1,225,636 77,002 $3,427,673 Shares issued in connection with reinvestment of distributions — 23,490 1,225,636 77,002 3,427,673 Shares repurchased (168,520) (8,636,787) (270,288) (12,418,752) Net decrease Year ended 6/30/13 Year ended 6/30/12 ClassR Shares Amount Shares Amount Shares sold 23,329 $1,315,808 60,422 $2,921,673 Shares issued in connection with reinvestment of distributions 242 13,056 — — 23,571 1,328,864 60,422 2,921,673 Shares repurchased (48,631) (2,688,878) (38,767) (1,969,086) Net increase (decrease) Year ended 6/30/13 Year ended 6/30/12 ClassY Shares Amount Shares Amount Shares sold 310,928 $18,520,720 311,735 $17,025,477 Shares issued in connection with reinvestment of distributions 13,339 768,312 — — 324,267 19,289,032 311,735 17,025,477 Shares repurchased (372,526) (22,391,955) (405,965) (21,401,298) Net decrease Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased equity option contracts (number of contracts) —* Written equity option contracts (number of contracts) 14,000 Futures contracts (number of contracts) 30 Warrants (number of warrants) 1,700,000 * For the reporting period, the transaction volume was minimal. Multi-Cap Growth Fund 45 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Equity contracts Investments $1,322,726 Payables $— Total $— The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Total Equity contracts $(2,379,080) $1,879,076 $(500,004) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Options Futures Total Equity contracts $801,040 $(79,554) $(519,848) $201,638 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $37,166,064 $389,975,932 $427,141,996 $32,450 $— Putnam Short Term Investment Fund* — 267,635,014 225,608,018 8,184 42,026,996 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 46 Multi-Cap Growth Fund Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $5,864,257 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of this matter. Note 9: New accounting pronouncement In January 2013, ASU 2013–01, “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” amended ASU No. 2011–11, “Disclosures about Offsetting Assets and Liabilities.” The ASUs create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASUs 2013–01 and 2011–11 and their impact, if any, on the fund’s financial statements. Multi-Cap Growth Fund 47 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For the reporting period ended, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the reporting period ended, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $23,575 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2014 will show the tax status of all distributions paid to your account in calendar 2013. 48 Multi-Cap Growth Fund About the Trustees Independent Trustees Multi-Cap Growth Fund 49 * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of June 30, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. 50 Multi-Cap Growth Fund Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting and 2010); Senior Financial Analyst, Old Mutual Asset Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. Multi-Cap Growth Fund 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Multi-Cap Growth Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Investment Sub-Manager Robert J. Darretta Chief Compliance Officer Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Michael J. Higgins London, England SW1A 1LD Paul L. Joskow Vice President, Treasurer, Kenneth R. Leibler and Clerk Marketing Services Robert E. Patterson Putnam Retail Management George Putnam, III Janet C. Smith One Post Office Square Robert L. Reynolds Vice President, Boston, MA 02109 W. Thomas Stephens Principal Accounting Officer, and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds Susan G. Malloy and Trust Company President Vice President and Assistant Treasurer Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Auditors Compliance Liaison PricewaterhouseCoopers LLP Mark C. Trenchard Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Principal Financial Officer Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Multi-Cap Growth Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Similar changes were made in July 2011 to the Putnam Funds Code of Ethics. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees June 30, 2013	$211,800	$	$5,474	$ — June 30, 2012	$137,804	$	$5,550	$6,304 For the fiscal years ended June 30, 2013 and June 30, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $152,974 and $204,867 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
